Citation Nr: 0602718	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-07 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include chronic fatigue 
syndrome.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark B. Jones, Attorney at Law


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to February 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1998 rating decision of the Seattle, Washington RO.  The 
veteran's file is now in the jurisdiction of the Boise RO.  
In April 2000 he requested a hearing before a hearing officer 
at the RO; later he amended that request to informal 
telephone conference.  In November 2002 the Board undertook 
development under authority then in effect.  In August 2003 
the case was remanded for such development.  In June 2004, 
the Board decided two additional issues on the merits, and 
remanded these three remaining issues for additional 
development.

The issue of entitlement to service connection for a 
variously diagnosed psychiatric disability is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  It is not shown that the veteran has chronic fatigue 
syndrome, or that any current disability manifested by 
chronic fatigue is related to his active service or to a 
disease, event, or injury therein.

2.  The veteran's diagnosed prostate disabilities of 
prostatitis and benign prostatic hypertrophy (BPH) were not 
manifested in service and are not shown to be related to his 
active service.


CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Service connection for a prostate disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The March 2000 statement of the case (SOC); March 2002, 
December 2003, and August 2005 supplemental SOCs (SSOCs); and 
letters in April 2001, June 2001, February 2003, July 2004, 
April 2005, and June 2005, all provided at least some VCAA-
type notice, i.e., of what the evidence showed, the criteria 
for service connection, and the bases for the denial of the 
claims.  The April 2001, June 2001, February 2003, July 2004, 
April 2005, and June 2005 letters outlined the appellant's 
and VA's responsibilities in developing evidence to support 
the claim, advised him of what type of evidence would be 
pertinent to the claim, and advised him to identify evidence 
for VA to obtain and specifically (See letters of April 2001 
at p. 3, June 2001 at p. 2, and July 2004 at p. 2) to submit 
any evidence in his possession pertaining to the claim.  In 
December 2004, the veteran's attorney advised the RO that the 
veteran had no supplemental evidence to submit.

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond and the claim was 
subsequently readjudicated.  See August 2005 SSOC.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claims.  The veteran is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005). 

II. Factual Background

The veteran's service personnel records show that duty titles 
included Dangerous Cargo Processing Clerk. 

The veteran's service medical records include a November 1965 
pre-induction medical history report and an April 1965 
enlistment examination report that do not reflect any 
complaints, findings, or diagnoses related to chronic fatigue 
or a prostate problem.  In October 1966, he complained of 
feeling weak for one month.  Infectious mononucleosis was 
diagnosed and treated.  An October 1968 service separation 
examination report does not note any complaints, findings, or 
diagnoses of chronic fatigue or a prostate problem; prostate 
examination was normal.  

Private medical records from T. B., M.D. dated from June 1973 
to April 1992 first note the veteran's complaints of feeling 
tired and run down in August 1973.  In August 1980, an 
impression of fatigue was made after the veteran complained 
of feeling tired.  In October 1982, J.C., M.D., examined the 
veteran for complaints of extreme tiredness over a two to 
three month period.  It was noted that lab studies were 
grossly normal.  The examiner commented that he felt the 
veteran was somewhat of a hypochondriac, which was pretty 
much confirmed on talking to the veteran's wife.  Prostatitis 
was first diagnosed in November 1976, after the veteran 
complained of pain after ejaculation.

In September and October 1983, the veteran was treated for 
prostatitis at Kodiak Island Hospital.  

January 1984 records from R. M., M.D., note a history of 
recurring prostatitis.  A January 1984 letter from J. M., 
M.D., also notes prostate inflammation.  

A record of treatment in April 1993 from J. B., M.D., 
indicates the veteran had multiple complaints, but his 
primary complaint was chronic fatigue, which he reported 
having had almost since the 1960s when he was in the service.  
The physician noted that the veteran apparently had extensive 
work ups in the past, and that a diagnosis of chronic fatigue 
had not been made.  The assessment was history of chronic 
fatigue and vague neurosensory complaints that suggested 
chronic fatigue immunodeficiency syndrome.  In January 1994, 
there were assessments of chronic fatigue and chronic 
prostatitis.  Records in June 1994 and January 1997 also note 
an assessment of chronic fatigue.  

June 1995 records from Dr. C. B. contain an impression of 
multiple chronic long-standing prostate problems, but no 
evidence of acute prostatitis.  

A February 1997 record from Dr. J. B. notes that the veteran 
reported that his problem with fatigue began in service after 
he came down with mononucleosis.

A June 1997 medical record from Sequim Physicians Clinic 
notes that the veteran had a long history of fatigue and 
generalized musculoskeletal pain, and that he had a diagnosis 
of chronic fatigue syndrome status post mononucleosis many 
years ago.  The impression was that the veteran may have 
chronic fatigue syndrome.  In August 1997, his chronic 
fatigue symptoms continued to be dramatic and not well 
treated with medication.

June to September 1997 records from Dr. C. B. continued to 
note the veteran's complaints of chronic fatigue.  

On October 1997 VA examination, the veteran reported that he 
was on medication for an enlarged prostate, and that he had 
chronic fatigue syndrome diagnosed.  He also reported having 
mononucleosis in service.  The physician indicated that there 
was no activity of chronic infection, but noted that there 
was vague literature supporting that patients who had 
mononucleosis developed chronic fatigue.  The mechanism was 
unclear.  

A record of February 1998 treatment at the Virginia Mason 
Medical Center reveals that D. S., M.D., agreed with another 
physician that the veteran had chronic fatigue and that there 
were no signs for other conditions such as spondylitis, 
rheumatoid arthritis, or other autoimmune disorders.

On May 1998 VA examination, the veteran complained of 
weakness, prostate pain, and occasional nocturnal urinary 
frequency.  The physician noted that there was no evidence of 
prostatitis at the time.

A January 1999 record from the Virginia Mason Medical Center 
notes that Dr. D. S. first saw the veteran in February 1998.  
His current symptoms were similar to previous complaints 
(i.e., chronic fatigue and aching).

An October 1999 award letter from the Social Security 
Administration (SSA), advising him of a grant of SSA 
disability benefits indicates that the award was based in 
part on a primary diagnosis of chronic fatigue syndrome.  

A July 2000 VA treatment record notes a history of BPH.

A November 2000 statement from a serviceman who served with 
the veteran advises that the veteran worked in the dangerous 
cargo section and that all types of dangerous/hazardous cargo 
went through their base and that a lot of it was damaged or 
leaking at times.  He stated that in order to get the cargo 
sent out on time, safety was sometimes compromised and that 
damaged cargo was handled inappropriately.

Statements from April to June 2001 from the veteran's mother, 
former fiancée, and first ex-wife describe the veteran's 
physical and mental states prior to and after service.  

A February 2002 VA problems list notes BPH.

On May 2003 VA examination, the veteran was interviewed and 
his claims file was reviewed.  He indicated that he was being 
treated for a number of problems including prostatitis.  With 
respect to chronic fatigue syndrome, he reported that such 
was first diagnosed by Dr. B between 1990 and 1992, and the 
examiner noted that this was confirmed by the records.  The 
veteran reported that his fatigue symptoms started 
immediately after his mononucleosis, were initially 
intermittent-in-nature, and gradually worsened.  On reviewing 
the criteria for chronic fatigue, the physician noted that 
there was no new onset and that there were co-existing 
conditions that could account for the fatigue, namely 
depression and hypothyroidism, which had been present at the 
onset.  It was also noted that fibromyalgia had been 
diagnosed around 1994-1995, but that no support for the 
diagnosis could be found in the medical records.  If that 
diagnosis could be substantiated, it would be another 
condition that could produce similar symptoms.  The examiner 
indicated that the veteran did not meet VA criteria for 
diagnosing chronic fatigue syndrome.  The ultimate diagnosis 
was chronic fatigue syndrome, not able to diagnose his 
condition due to other overlying conditions.

With respect to his genitourinary problems, the veteran could 
not recall when he had his first urinary tract infection, but 
believed it was in service (the examiner reviewed his service 
medical records and found no evidence for this).  Treatment 
records from the 1970s were not available, but there were 
records of treatment for prostatitis in 1983.  The history of 
the veteran's genitourinary problems was noted.  The 
diagnoses prostatitis and recurring bladder outlet 
obstruction, not related to service.  

A March 2004 VA treatment record indicates that the veteran's 
prostate examination was normal (and that the veteran had 
seen a private urologist).  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

Disability Manifested by Chronic Fatigue

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R. § 4.88a.   

As was determined by the May 2003 VA examiner, the disability 
picture here does not satisfy the regulatory criteria for 
establishing a diagnosis of chronic fatigue syndrome; there 
is no new (and acute) onset, and there are coexisting 
disabilities that may produce similar symptoms.  There 
remains for consideration whether the veteran's disability 
manifested by chronic fatigue which is noted in the record 
may (however diagnosed) be related to service (and service 
connected).  In that regard, it is noteworthy that a disorder 
manifested by chronic fatigue was not noted in service or for 
a number of years thereafter, and no medical professional has 
attributed any current chronic disability manifested by 
fatigue to a disease, injury, or event (including any 
environmental exposure) in service.  Without any competent 
(medical) evidence relating a disability manifested by 
fatigue to service, service connection for such disability is 
not warranted.  See Hickson, supra.  The comment by the 
October 1997 VA examiner that some literature offered a vague 
connection between mononucleosis and chronic fatigue syndrome 
is of no probative value because chronic fatigue syndrome is 
not diagnosed.  The veteran's belief that he has chronic 
fatigue syndrome that is related do service is not competent 
evidence, as he is a layperson, untrained in determining a 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Prostate Disorder

The veteran has had two prostate disorders diagnosed, 
prostatitis and BPH.  Neither condition was manifested in 
service.  (Although the veteran advised a May 2003 VA 
examiner that he had a urinary tract infection in service, 
such is not reflected in his service medical records.)  He 
initially contended that his prostate disability resulted 
from mononucleosis, which was diagnosed and treated in 
service.  More recently, he and his attorney have offered an 
alternate theory, i.e., that the disorder is due to long term 
hazardous materials exposure in service including, but not 
limited to, Agent Orange, radioactive items, petroleum based 
toxins, specialized fuels and oils, and non petroleum based 
toxins (see May 2002 and July 2005 statements).  While 
service personnel records show that he was a Processing Clerk 
for dangerous cargo, there is no evidence that he ever 
handled or was exposed to any of the enumerated items 
contended by the veteran and his attorney.  Regardless of 
whether his duties in service exposed him to Agent Orange or 
radiation or any other hazardous material, neither 
prostatitis nor BPH is a disability enumerated in 38 C.F.R. 
§ 3.309 (d) or (e) that may be presumptively service-
connected based on such exposure.  

Accordingly, to establish service connection for the 
prostatitis or BPH there must be evidence of disease, injury, 
or precipitating event in service and competent (medical) 
evidence linking the current prostatitis or BPH to the 
injury, disease, or event in service.  As was noted, there is 
no evidence of a prostate problem in service, and on October 
1968 examination prior to separation, the veteran's prostate 
was normal.  There is also no competent (medical) evidence 
that links the veteran's prostate disability to service.  The 
record does not include a single medical opinion that relates 
the veteran's disability to service or to exposure to any 
environmental hazards he encountered in service.  Because he 
is a layperson, the veteran's own belief that his prostate 
disorder is related to service is not competent evidence.  
See Espiritu, supra.  Without any competent evidence relating 
the veteran's current prostate disability to service, the 
preponderance of the evidence is against this claim, and it 
must be denied. 


ORDER

Service connection for a disorder manifested by chronic 
fatigue, to include chronic fatigue syndrome is denied.

Service connection for a prostate disorder is denied.


REMAND

The issue of entitlement to service connection for depression 
requires further evidentiary development to clarify whether 
there is a nexus between complaints noted in service and the 
veteran's current diagnosis of depression. 

Service medical records show that, in February 1967, the 
veteran reported that he was quite depressed.  He reported 
that he had made a suicide attempt several years earlier, but 
that he did not have the courage to try it again.  He also 
reported confusion over life goals and girlfriend problems.  
The impression was depression secondary to adolescent 
adjustment reaction.  In an October 1968 report of medical 
history the veteran indicated that he had experienced 
depression or excessive worrying.  The physician's summary 
indicated that the veteran was depressed when he first 
arrived in Alaska "because he had to leave his girl" and 
that he worried about his sinus headaches.   

Postservice private medical records note intermittent 
complaints and a diagnosis of depression.  As early as in 
February 1970 the veteran complained of nervousness and 
situational frustrations.  On May 2003 VA examination, 
dysthymic disorder with occasional depressive episodes was 
diagnosed.  The veteran opined that "there was no clear 
relationship between the single February 1967 chart entry 
reporting depressive symptoms associated with situational 
stressors and identify issues and his subsequent problem with 
depression, other than the fact that depression is a lifelong 
condition that waxes and wanes in response to situational 
stressors."  This opinion is somewhat ambiguous.  While it 
starts off by discounting a relationship between the current 
psychiatric disability and the complaints noted in service, 
it concludes by suggesting ("depression is a lifelong 
problem") that they are one and the same disability.  
Clarification of the medical evidence is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to ascertain the likely etiology of his 
current psychiatric disability.  The 
veteran's claims folder must reviewed by 
the examiner in conjunction with the 
examination.  The examiner should note 
the veteran's emotional problems 
documented in service, indicate the 
proper diagnosis for the veteran's 
current psychiatric disability, and opine 
whether it is at least likely as not that 
such psychiatric disability is related to 
the veteran's military service and the 
psychiatric complaints noted therein.  
The examiner should explain the rationale 
for the opinion given.

2.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
attorney should have the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


